Exhibit 12.1 STATEMENT REGARDING COMPUTATION OF RATIOS Nine Months Ended 9/30/2008 Years Ended 12/31/2007 12/31/2006 12/31/2005 12/31/2004 12/31/2003 Excluding Interest on Deposits: Pretax income from continuing operations, as reported $ Fixed charges Earnings from continuing operations before fixed charges $ Interest expense on federal funds purchased and securities sold under agreements to repurchase $ Other interest expense Total fixed charges $ Ratio of earnings to fixed charges, excluding interest on deposits Nine Months Ended 9/30/2008 Years Ended 12/31/2007 12/31/2006 12/31/2005 12/31/2004 12/31/2003 Including Interest on Deposits: Pretax income from continuing operations, as reported $ Fixed charges Earnings from continuing operations before fixed charges $ Interest expense on deposits $ Interest expense on federal funds purchased and securities sold under agreements to repurchase Other interest expense Total fixed charges $ Ratio of earnings to fixed charges, including interest on deposits
